Citation Nr: 1733474	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  03-03 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1983.

This case has a long and complicated procedural history.  This matter is on appeal from a September 2003 rating decision issued by the RO in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claim of entitlement to a TDIU due exclusively to service-connected right and left knee chondromalacia.
In September 2010, the Board reopened the Veteran's previously denied service connection claim for an acquired psychiatric disability, to include PTSD, and remanded this claim and the Veteran's TDIU claim due exclusively to service-connected right and left knee chondromalacia to the Agency of Original Jurisdiction (AOJ) for additional development.

In February 2013, the Board denied both of the Veteran's claims.  The Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in January 2014.  Both parties to the Joint Motion specifically requested that, on remand, the Board make factual findings concerning the Veteran's request for a Board hearing.  The Court granted the Joint Motion later in January 2014. 

Pursuant to the Joint Motion, the Board made factual findings in an October 2014 decision concerning the Veteran's request for a Board hearing and remanded the Veteran's appeal to the AOJ in order to schedule him for a videoconference Board hearing at the AOJ.  The Veteran, through his attorney, withdrew his Board hearing request in correspondence dated later in October 2014.

In October 2015, the remanded the issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD and a TDIU, for further development.

In a July 2016 decision, the Board granted service connection for an acquired psychiatric disorder, to include PTSD, and remanded the TDIU claim for further development.  The Board also asked the RO to implement a September 2010 order granting 10 percent ratings for right and left knee chondromalacia.  A September 2016 rating decision, in pertinent part, effectuated the 10 percent ratings for the bilateral knee disability, effective from August 7, 1998, and assigned a 100% rating for schizoaffective disorder, effective from August 7, 1998.

Regarding the claims for an increased rating for right and left knee chondromalacia, in June 2016, the Veteran's attorney filed a notice of disagreement (NOD) with the May 2016 rating decision which continued a 10 percent rating for the left knee disability and proposed a reduction from 10 percent to zero percent for the right knee disability.  The Board pointed out that the NOD was not filed on VA Form 21-0958, Notice of Disagreement, pursuant to 38 C.F.R. § 20.201, and that the proposed reduction of the right knee chondromalacia from 10 percent to zero percent was not a final decision from which a NOD could be filed.

In August 2016, the Veteran's attorney filed a NOD on VA Form 21-0958 in which the Veteran disagreed with the disability ratings assigned for the left and right knee.  In a February 2017 deferred rating decision, the RO found that the NOD for the left knee disability was valid, but not for the right knee due to the fact that the May 2016 rating decision was not final as to the right knee.  A Statement of the Case was issued in July 2017 as to this issue, however, as there is no indication that the Veteran has filed a substantive appeal at this time and the time period for which the Veteran has to file his substantive appeal has not yet expired, the claim for an increased rating for the left knee disability is not currently before the Board and will not be addressed.

Such adjudication reflects the permissive bifurcation of the claim for an increased rating for the left knee disability from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315.  Given the foregoing, the Board concludes that the left knee claim is being separately adjudicated and not perfected for appellate review.

The Board notes that the Veteran was previously represented by a private attorney, Robert V. Chisholm.  However, in December 2016, prior to recertification of the appeal, the attorney withdrew his representation.  38 C.F.R. § 20.608 (2016).  The AOJ notified the Veteran in February 2017 and provided the opportunity to designate another representative.  No response was received.  Therefore, the Board will proceed with the Veteran as self-represented.


FINDING OF FACT

The most credible, competent, and probative evidence of record demonstrates that the Veteran's service-connected bilateral knee disability alone is not of such nature and severity as to have prevented him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA treatment records, private medical opinion, and records from the Social Security Administration (SSA).

The Veteran was afforded relevant VA examinations in March 2009, November 2010, August 2014, May 2016, and May 2017.  The Board finds that the examination reports and opinions and opinion shows the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (VA must provide an examination that is adequate for rating purposes).

The duty to assist does not require that a claim be remanded solely because of  the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the May 2017 VA examination. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

TDIU Claim

The Veteran contends his service-connected bilateral knee disability renders him unable to retain or maintain gainful employment. 

As a preliminary matter, the Board notes that pursuant to the Board's July 2016 decision which granted service connection for an acquired psychiatric disorder, to include PTSD, a September 2016 rating decision effectuated the Board's decision and granted service connection and assigned a 100 percent rating for schizoaffective disorder effective from August 7, 1998.  However, VA must consider a TDIU claim despite the existence of a schedular total rating.  This is so because if VA finds that a separate service-connected disability (other than the 100 percent rated service-connected disability) supports a TDIU, an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) may be warranted.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

In a May 2000 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had become too disabled to work in June 1996 and had last worked full time in January 2000. He had work experience as a dish washer, for 3 months, and doing yard work for about 1 1/2 years.  He had two years of high school education.  He reported that he was unable to work due to psychiatric disability.  In another VA Form 21-8940 dated that same month he reported that he was incarcerated. 

In a March 2003 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran contended that he had been unemployable since January 2001 due to knee and psychological problems.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability. When, there are two or more disabilities, at least one disability must be rated 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

In this regard, with the exception of the Veteran's service-connected psychiatric disorder, the Veteran's only other service-connected disabilities are chondromalacia of the right knee, rated 10 percent disabling; and chondromalacia of the left knee, rated 10 percent disabling; for a combined disability rating, including the bilateral factor, of 20 percent.  Accordingly, he does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 (a).  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

Turning to the merits of the claim, in a July 1999 statement and informal claim for TDIU, the Veteran claimed that he was constantly losing jobs such as 15 to 20 jobs.  He started having problems with psychological problems and had constant problems with the law.  He also stated that he had problems taking orders from women.

On March 2009 VA joints examination, the Veteran complained of pain under the knee caps precipitated by sitting without moving for an hour or with squatting.  He had no more significant flare-ups.  He had not had any physical therapy, injections, or medications specifically for the knees.  The examiner reviewed the Veteran's military and civilian occupations, noting he was an infantryman in service; and a laborer in civilian life, but was in prison since May 2005.  The examiner indicated that the service-connected bilateral knee disabilities had not resulted in any impediment to the Veteran's activities of daily living or usual occupation.   The diagnoses were bilateral chondromalacia patellae, with no instability; and nonservice-connected bilateral degenerative joint disease, consistent with natural aging, not caused by or related to bilateral chondromalacia patellae. 

SSA records include a July 2010 award letter which reflects that the Veteran was denied disability compensation and that his primary diagnosis was bilateral chondromalacia of the knees, and his secondary diagnosis was a schizoaffective disorder. The SSA records show that he had a 12th grade education and work experience as a ban saw operator, dishwasher, dump truck driver, and as a general laborer.  A March 2012 administrative decision considered the Veteran's bilateral knee disorder, rotator cuff tear, neck disability, and psychiatric disorders and determined that the Veteran was not disabled, but was capable of performing past work at the light exertional level which did not require the performance of work-related activities precluded by the Veteran's residual functional capacity.  

On November 2010 VA mental disorders examination, it was noted that the Veteran had been unemployed for 1 to 2 years and stopped working due to filing for disability.  The examiner opined that the Veteran's psychiatric disorder would likely cause problems with concentration, irritability, social interaction, and complex problems solving, but opined that there was no total occupational impairment due to his psychiatric disorder.

As noted in an August 2014 statement from the Veteran's former representative, in an August 2014 private psychological evaluation Dr. J.P.C. indicated that his unemployability began in August 1998 and opined that "it is at least as likely as not that [the Veteran's] acquired psychiatric condition has precluded his ability to secure or follow substantially gainful employment."

On August 2014 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed service-connected bilateral knee chondromalacia patella and non-service connected bilateral distal quadriceps tendon complete rupture.  The examiner opined that the Veteran had only mild functional limitation due to his service-connected bilateral knee disability.

On May 2016 VA knee and lower leg conditions DBQ examination, the examiner opined that the Veteran's service-connected bilateral knee disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)  He opined that the there was no functional impairment due to the service-connected bilateral chondromalacia patella and that the status post repair of bilateral quadriceps tendon ruptures were not related to, or worsened beyond natural progression by service or the service-connected chondromalacia.
On May 2017 VA knee and lower leg conditions DBQ, the examiner opined the Veteran had no functional limitation due to his service-connected chondromalacia patellae .  After review of the Veteran's STRs, medical records and current medical literature, the examiner opined that the Veteran's service-connected bilateral knee disability did not preclude him from light to full physical activity or render it impossible for him to follow a substantially gainful occupation.

Information provided by the Veteran in his TDIU applications, and the Veteran's statements made to VA medical providers and examiners, are found to provide highly probative evidence against his claim.  Notably, on August 2014 private evaluation a psychologist opined that the Veteran is unemployable due to his psychiatric disorder, which is currently rated 100 percent disabling.  Moreover, on March 2009 VA joints examination and August 2014, May 2016, and May 2017 VA knee and lower leg conditions DBQ examinations, the VA examiners, in aggregate, found that the Veteran was not precluded from employment due to his service-connected bilateral knee disability.

Therefore, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) is not warranted because the most competent, credible, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected bilateral knee disability alone. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under3 38 C.F.R. § 4.16 (a) and (b) and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also finds no basis in the record upon which to establish entitlement to special monthly compensation under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Veteran is in receipt of a 100 percent schedular rating for schizoaffective disorder but does not have additional service-connected disability or disabilities independently ratable at 60 percent and he has not specifically contended otherwise.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

A TDIU is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


